Citation Nr: 1728269	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral blepharoconjunctivitis with chronic lid changes.

2.  Entitlement to a rating in excess of 10 percent for bilateral conjunctivitis.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to December 1957.   

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO, inter alia, granted an increased, 20 percent rating for bilateral conjunctivitis, effective December 5, 2006.  In February 2008, the Veteran filed a notice of disagreement (NOD) with the assigned rating; and the RO issued a statement of the case (SOC) in December 2008. The following month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ).  A supplemental SOC (SSOC), reflecting the continued denial of the claim, was issued in March 2010.

In January 2011, the Veteran (without his representative) testified during a Board hearing before a Veterans Law Judge at the RO.

In May 2011, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After completing the requested development, the AOJ continued to deny the claim (as reflected in an August 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.  In September 2011, the Board denied a rating in excess of 20 percent for blepharoconjunctivitis with chronic lid changes.  The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In the joint motion, the parties found that the Board erred in its September 2011 decision by not addressing whether a ten percent rating for bilateral conjunctivitis-which had been in effect for more than 20 years-was protected under the provisions of 38 C.F.R. § 3.951 (b) and, as such, would warrant a separate 10 percent rating in addition to the 20 percent rating assigned by the RO in June 2007. 

Following the joint motion, in an October 2012 decision, the Board restored the protected 10 percent rating for bilateral conjunctivitis and continued to deny the rating in excess of 20 percent for bilateral blepharoconjunctivitis with chronic lid changes. In February 2013, the Veteran appealed the Board's October 2012 decision with respect to the decision to deny the rating in excess of 20 percent for bilateral blepharoconjunctivitis with chronic lid changes.  In January 2014, the Court issued a Memorandum Decision setting aside the Board's October 2012 decision with respect to the aforementioned issue and remanding the appeal for further proceedings consistent with the decision.  The Court determined that the Board did not fully explain why the Veteran was not entitled to separate compensable ratings for his various eye complaints.  The Veteran did not appeal the Board's decision to restore the protected 10 percent rating for bilateral conjunctivitis. 

Prior to implementing the Board's October 2012 decision to restore the protected 10 percent rating for bilateral conjunctivitis, the AOJ conducted development and in a February 2013 rating decision, adjudicated claims for a rating in excess of 20 percent for bilateral conjunctivitis as well as entitlement to a compensable rating for loss of vision.  In April 2013, the Veteran's attorney filed a notice of disagreement with the February 2013 rating decision specifically discussing disagreement with the denial of a higher rating for bilateral conjunctivitis and requested that the appeal be considered under the Decision Review Officer (DRO) process.  In October 2013, the AOJ issued an SOC in response to the April 2013 NOD but the SOC addressed the issue which was then within the jurisdiction of the Court, entitlement to a rating in excess of 20 percent for bilateral blepharoconjunctivitis with chronic lid changes.  The SOC did not address the issues adjudicated in the February 2013 rating decision.  In response, the Veteran's attorney submitted a substantive appeal Form 9, and specifically expressed disagreement with the denial of a rating in excess of 10 percent for bilateral conjunctivitis, in addition to arguments for higher or separate ratings with respect to the assigned 20 percent rating for bilateral blepharoconjunctivitis with chronic lid changes.  The January 2014 Form 9 did not discuss the noncompensable loss of vision rating.  As a statement of the case had not been issued for the issue of entitlement to a higher rating for bilateral conjunctivitis, the Board remanded the claim in February 2015 for such to be issued in accordance with Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, it appears that this was not accomplished.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).


FINDING OF FACT

On July 5, 2017, the Board was notified that the appellant died in May 2017.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
J. W. FRANCIS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


